DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2022 has been entered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-9, 12, 22-23, 13-14, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 5, 7-9, 12, 22-23, 13-14, 17 and 19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, 13, and claims 2-3, 5, 7-9, 12, 22-23, 14, 17 and 19, due to their dependency, as well as their dependent claims, require coherent, complex interactions preserving deterministic phase relationships (claim 1) or phase (claim 13) between at least two optical pulse trains within at least one of an optical device and an optical medium (claim 1, lines 13-14 and claim 13, lines 8-10). The specification fails to describe how and enable skilled in the art  to preserve deterministic phase relationships or phase between the pulse trains within the at least one of an optical device and an optical medium.  For purposes of the art rejection below, it will be assumed that since the pulse trains propagate through the same optical device/medium (see for example, fig. 1, nonlinear medium 42) that phase and deterministic phase relationships between the pulse trains will inherently be preserved.
Claim 1, and claims 2-3, 5, 7-9, 12, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims 2-3, 5, 7-9, 12, and 22 due to their dependency, recite “preserving deterministic phase relationships” in line 13 of claim 1. It is how a “deterministic phase relations” corresponds to or is different the “phase” claimed in the previous claim set.  The specification provides no clear description of what is meant by “preserving a deterministic phase relationship…” For purpose of the art rejection below, it is assumed to be equivalent to “preserving a phase between…” 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 13-14, 17, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0080467 (Starodoumov).
	For claim 1, Starodoumov teaches a method for controlling an output of an optical system(fig. 1, 2, and 2a, [008]-[0010]), the method comprising: 
generating at least two optical pulse trains having different optical properties (fig. 1, 26 and fig. 2, first two pulses output from port 3 to amplifier may be considered a first optical pulse train while the third and fourth pulses may be considered a second optical pulse train, two examples of different optical properties of the pulses are amplitude and pulse width) by 
acting on an input optical signal provided by an optical source (fig. 1, 22), and using relative proportions of the at least two optical pulse trains that are generated and individual optical properties thereof to provide feedback (fig. 2A, [0022]), 
a stage is individually controlled to adjust at least one of: i) the relative proportions and ii) the individual optical properties of the at least two optical pulse trains that are generated (fig. 2A, [0022], via error signal generator); and 
passing the at least two optical pulse trains as input to an optical system (fig.1, 28 and 30)  comprising at least one of: i) an optical device and ii) an optical medium (fig. 1, 28 and 30 are both an optical device and an optical medium); 
wherein an output of the optical system is based on multiple, coherent, complex interactions of the at least  two optical pulse trains said multiple, coherent, complex interactions preserving deterministic phase relationships between at least two optical pulse trains,  within the at least one of: i) an optical device and ii) an optical medium. (Multiple coherent pulses pass through the non-linear medium [fig. 1, 30, harmonic generator] which is described as a complex interaction in the instant application. While Starodoumov does not explicitly state the interactions preserving phase between the optical pulse trains, the configuration is substantially similar to that shown in fig. 1 of the instant application; therefore, if the instant application preserves phase, Starodoumov will maintain phase between the optical pulse trains as well.)
Starodoumov further teaches relative proportions of the at least two optical pulse trains that are generated and individual optical properties thereof are selected to control the output of the optical system. (Relative proportions of the optical signal components that are generated and individual optical properties thereof are selected to control the output of the optical system because output of the harmonic generator (30) and fiber amplifier (28) are dependent on the chosen input amplitude and frequencies.)
The embodiment shown in figs. 1, 2, and 2a does not teach using multiple stages arranged in a cascade. However, Starodoumov does teach cascading two or more stages in order to increase pulse repetition rate ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cascade multiple stages shown in fig. 2a in the device of fig. 1 of Starodoumov in order to increase repetition rate. 
For claim 2, Starodoumov teaches adjusting the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof in order to adjust the output of the optical system (fig. 2A, [0022]).
For claim 3, Starodoumov teaches automatically adjusting the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof in order 3Application No. PCT/CA2019/148298Docket number: G14448-00219 Amendment filed *, 2020 to adjust the output of the optical system towards a target output using a feedback mechanism (fig. 2A, [0022]).
For claim 5, Starodoumov teaches acting on the input optical signal provided by the optical source comprises generating the input optical signal using the optical source (fig. 1, 22), and passing the optical signal to a signal preparation device that acts on the input optical signal to generate the at least two optical pulse trains (fig. 1, 26 and fig. 2-2A).
For claim 7, Starodoumov teaches passing the generated at least two optical pulse trains to a nonlinear medium (fig. 1, 30), the output of the optical system being determined in part by multiple, coherent, complex interactions of the at least two optical pulse trains within the nonlinear medium (fig. 1, harmonic output pulses are based on the complex interaction of multiple coherent pulses of the at least two optical pulse trains with the nonlinear harmonic generator, [0016]). 
The final limitation of claim 7 recites “wherein the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof are selected to control the interactions of at least two optical pulse trains within the nonlinear medium to control the output of the optical system.” (This limitation does not distinguish the claimed invention from the prior art because it simply expresses the intended result of the steps previously recited; see MPEP 2111.04. However, the method of Starodoumov meets the claimed wherein limitation. I.e. relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof are selected to control the interactions of the signal components within the nonlinear medium to control the output of the optical system because output of the harmonic generator (30) and fiber amplifier (28) are dependent on the chosen input amplitude and frequencies.)
For claim 13, Starodoumov teaches an optical apparatus (fig. 1, 2 and 2A), comprising: 
a signal preparation device (fig. 1, 26 and fig. 2/2A) operable to generate as output, from an input optical signal generated by an optical source (fig. 1, 22), at least two optical pulse trains having different optical properties (fig. 1, 26 and fig. 2, first two pulses output from port 3 to amplifier may be considered a first optical pulse train while the third and fourth pulses may be considered a second optical pulse train, two examples of different optical properties of the pulses are amplitude and pulse width); and 
an optical system comprising at least one of: i) an optical device and ii) an optical medium, receiving the at least two optical pulse trains generated by the signal preparation device as input in order to generate an output of the optical system (fig. 1, 28 and 30 are both an optical device and an optical medium); 
wherein the output of the optical system is based on multiple, coherent, complex interactions of the at least  two optical pulse trains said multiple, coherent, complex interactions preserving phase between at least two optical pulse trains,  within the at least one of: i) an optical device and ii) an optical medium. (Multiple coherent pulses pass through the non-linear medium [fig. 1, 30, harmonic generator] which is described as a complex interaction in the instant application. While Starodoumov does not explicitly state the interactions preserving phase between the optical pulse trains, the configuration is substantially similar to that shown in fig. 1 of the instant application; therefore, if the instant application preserves phase, Starodoumov will maintain phase between the optical pulse trains as well.)
Starodoumov further teaches the signal preparation device is configured to at least one of: i) select and ii) control the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof, and to thereby control the output of the optical system (fig. 2A, relative proportions are controlled via feedback and the error-signal generator which results in controlling the output of the optical system).
Starodoumov teaches wherein relative proportions of the at least two optical pulse trains that are generated and individual optical properties thereof are used to provide feedback (fig. 2A, error signal generator);
wherein the signal preparation device comprises a stage being individually controlled to adjust at least one of: i) the relative proportions and ii) the individual optical properties of the at least two optical pulse trains that are generated (fig. 2A, via error generator 58).
The embodiment shown in figs. 1, 2, and 2a does not teach using multiple stages arranged in a cascade. However, Starodoumov does teach cascading two or more stages in order to increase pulse repetition rate ([0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cascade multiple stages shown in fig. 2a in the device of fig. 1 of Starodoumov in order to increase repetition rate. 
For claim 14, Starodoumov teaches the signal preparation device is configured to adjust the relative proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof (fig. 2A, 50, [0022]), and wherein the optical system further comprises a controller controlling the signal preparation device to adjust the relative proportions of the at least two optical pulse trains that are generated and the individual properties thereof (fig. 2A, 58).
For claim 17, Starodoumov teaches the optical source generating the input optical signal (fig. 1, 22).
For claim 19, Starodoumov teaches a nonlinear medium, wherein the at least two optical pulse trains are provided to the nonlinear medium (fig. 1, 30).
For claim 22, Starodoumov teaches a signal preparation device (fig. 1, 26 and fig.2/2A), for use in an apparatus/system as claimed in claim 1, configured to generate at least two optical pulse trains having different optical properties (fig. 1, 26 and fig. 2, pulses output from port 3 to amplifier, two examples of different optical properties of the pulses are amplitude and pulse width), wherein the signal preparation device is further configured to adjust the proportions of the at least two optical pulse trains that are generated and the individual optical properties thereof (fig. 2A, 46A provides an amplitude control module [0022]).
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0080467 (Starodoumov) in view of US 2009/0028195 (Grapov).
For claim 8, Starodoumov does not teach the optical system comprises at least one of: a resonating a system and an optical feedback system, and wherein the at least two optical pulse trains are used to provide optical feedback to the system. 
However, Grapov teaches an optical system for  harmonic generation (fig. 2a, [0026]) similar to the optical system of Starodoumov (Starodoumov, fig.1, 28 and 30) wherein the optical system comprises at least one of a resonating a system and an optical feedback system (fig. 2a, 212, 216, 224, 220), and wherein the optical signal components (the at least two optical pulse trains of Starodoumov) are used to provide optical feedback to the system (fig. 2a, laser input circulates within the resonator) in order to convert additional light to the second frequency ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resonating system of Grapov with the optical system of Starodoumov in order to convert additional light to the second frequency.
For claim 9, Starodoumov does not teach the optical system comprises a laser cavity.
However, Grapov teaches an optical system for  harmonic generation (fig. 2a, [0026]) similar to the optical system of Starodoumov (Starodoumov, fig.1, 28 and 30) wherein the optical system comprises a laser cavity (fig. 2a, 212, 216, 224, 220) in order to convert additional light to the second frequency ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the laser cavity of Grapov with the optical system of Starodoumov in order to convert additional light to the second frequency.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0080467 (Starodoumov) in view of US 2009/0010288 (Keaton).
For claim 12, Starodoumov teaches the method of claim 1 as applied in the rejection of claim 1 above. Starodoumov teaches the optical system comprises a medium, the medium being one of: i) a nonlinear medium and ii) an element to be imaged (fig. 1, 30, [0016]).
Starodoumov does not teach the optical system comprises an optical Amendment filed *, 2020imaging system comprising an optical imaging device. However, Keaton teaches an optical imaging device (fig. 13, 1308) is included in a system with a nonlinear medium (fig. 13, 1302) in order to focus the laser input (fig. 13, 1301) in the nonlinear crystal ([0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the optical imaging device of Keaton with the system of Starodoumov in order to focus the laser input in the nonlinear crystal. 
Allowable Subject Matter
Claim 20-21 and 25-28 allowed.
The following is an examiner’s statement of reasons for allowance: for claims 20 and 21, US 2009/0080467 (Starodoumov) represents the closest prior art. Starodoumov does not teach the combined elements of independent claims 20 and 21 including the claimed signal preparation device in an optical cavity or a laser cavity. There is no clear suggestion or motivation to modify Starodoumov to meet the claimed limitations. Claims 25-28 would be allowable due to their dependency on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/7/2022 have been fully considered but they are not persuasive. 
Applicant argues at page 9, 2nd paragraph that all pulse trains will see the same random phase fluctuation when propagating through the same medium and Starodoumov will introduce phase variations when pulses propagate along different paths. While this may be true, the claim requires preserving deterministic phase relationships/phase between the two optical pulse trains within the at least one of: an optical device and an optical medium. The optical device/medium are elements 28/30 in figure 1.  The different paths in Starodoumov occur in the frequency multiplier 26.  The pulses leaving multiplier 26 have an established phase/relationship and from that point on and pass through the same medium (28/30)and any fluctuation seen in the phase of one pulse will be seen in the phase of a second pulse similar to the instant application. The applicant is invited to point to the specification where it particularly describes the structure and how it is responsible for preserving the phase/deterministic phase which is not present in Starodoumov.
Applicant’s attorney argues, page 9, 4th paragraph, that the present method and system provide deterministically adjusting the phase relationship. It is unclear to the office that this is a correct statement as the specification does not use the phrase “deterministically adjusting;” however, the claim does not require deterministically adjusting only “preserving,” and it is not clear exactly how this is done. IF the applicant wishes to claim the particular structure which is responsible for the alleged adjusting, they are invited to do so. 
Again, at page 10, 4th paragraph, applicant refers to different arms and lack of phase preservation. As previously discussed, phase preservation is only required within the optical device or optical medium and not within the various arms of the different arms. As all pulses pass through the same optical device or optical medium then the deterministic phase relationships/phase between the pulses are expected to be preserved. 
Applicant argues at page 10, 5th paragraph that there is no interaction between pulses when arriving at element 42. The claims do not require interaction and it is not clear that the specification of the instant application requires interaction. This argument is therefore moot.
Applicant argues, page 10 final paragraph that Starodoumov does not teach controlling output based on multiple, coherent complex interactions of at least two optical pulse trains. However, the pulse trains pass through the harmonic generator each pulse providing a separate (i.e. multiple) coherent complex interaction. It the applicant is suggesting that the pulses must overlap in order to meet the limitation of “complex interaction” the applicant is invited to point to the specification and amend the claim language to clearly distinguish from the prior art. 
Applicant argues, page 11, 2nd paragraph, that Starodoumov, does not teach cascaded interactions. While fig. 1-2A does not teach a cascade, as discussed in the rejection of claims 1 and 13 above, a cascade structure would have been obvious.
Applicant argues at page 11, 3rd paragraph, that Starodoumov does not teach a set of cascaded switches as shown by elements 102, presumably referring to fig. 3.  Starodoumov does not teach the cascaded switches; however, the cascaded switches are not claimed.  Applicant is encouraged to claim the cascaded switches in order to differentiate the claimed invention from Starodoumov.
Applicant asserts at page 11, 3rd paragraph that Starodoumov does not teach a system as described in the present application and recited in claim 13. However, the office has indicated how the claimed invention is obvious over Starodoumov and pointed to the individual elements which read on the particular claimed elements in the rejection above.
Applicant returns to the importance of elements 102 at page  12, final paragraph and  page 13 2nd paragraph.  These elements are not present in Starodoumov. It is possible that these elements provide functionality which is not present in Starodoumov. However, the rejected claims are claimed broadly enough that even though there are structural and method differences between the invention and Starodoumov, Starodoumov reads on the claims as written.
Again, at page 13, the applicant focuses on the fact that the pulse trains do not interact after being split. However, given the broadest reasonable interpretation of the claim language, there is no requirement for the pulses to interact with one another after being split.
At pages 14, paragraph 2-3, paragraph 2, the applicant asserts that neither Starodoumov nor any of the secondary references teach the limitations of claim 1 and 13.  However, the rejection of claims 1 and 13 above map the claimed elements to Starodoumov. Applicant’s assertion is, therefore, not persuasive.      
The examiner acknowledges that either or both of the applicant and the office may not clearly understand the others position. If the applicant believes an interview would be beneficial, they are encouraged to schedule an interview with the examiner to address any of the outstanding rejections or arguments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828